Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4- 8, filed 1/12/2021, with respect to claims 2 and 3 have been fully considered and are persuasive.  The rejection of claims 2 and 3 has been withdrawn. Applicant's arguments filed 1/12/2021 with respect to the rejection of claim 1 has been fully considered but it is not persuasive. On pages 5 – 6, Applicant(s) argue that Wills fails to disclose stopping the infrared illumination and camera operation and consequently does not teach starting the illumination and image capturing. Moreover, since Will fails to disclose stopping the illumination and camera, then the illumination and image capturing are indefinitely on since a user is simply denied access when authentication fails. 
However, examiner respectfully disagrees. To begin with, claim 1 currently recites a controller that “starts” to drive the emitter and camera and a recitation of “stop” the emitter and camera is absent from claim 1. Secondly, it is well known and customary to turn off components such as emitters, cameras, screens, etc… to conserve battery power and prevent device overheating. Therefore, the indefinite or continuous operation of the emitter and the camera is invalid. Thirdly, examiner notes that Wills drives or starts to drive the emitter and the camera based on different criteria or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wills (Pub 20150317464) in view of Shear et al (U.S. 9721086).

Regarding claim 1, Wills (Pub 20150317464) discloses selective infrared filtering for imaging based user authentication and visible light imaging comprising: 
a personal authentication device (100 fig 1) comprising: 
an infrared ray emitter that emits infrared rays, (114 fig 1);  

an infrared camera that captures an infrared image, (112 fig 1); 
a status signal outputter that outputs a signal related to a status of the personal authentication device or a status of surroundings of the personal authentication device, (trigger based on user presence and the like Para. [0030], see controller 302 signaling 334 to controller 314 to capture images and IR illumination based on user input, user presence, etc Fig.3)
and a controller (controller 314 or processor 302), wherein the controller determines whether or not there is a predetermined change in the status of the personal authentication device (the processor 302 monitors the operation of the user device 100 in order to detect a user authentication event, paragraphs 0032-37; Fig.4, Steps 404-420) or the status of the surroundings of the personal authentication device based on a signal output from the status signal outputter, and when there is the predetermined change, the controller drives the infrared ray emitter and the infrared camera, and face authentication process based on the infrared image captured by the camera, (see fig 4 and fig 5 and Par. [0030], see controller 314 that signals the capturing of images and illumination based on authentication event, such as via user instruction and/or detecting user’s face, etc).

However, starting to drive an emitter and a camera and a three- dimensional face authentication process based on the infrared image captured by the infrared camera are not explicitly disclosed. 
In a similar field of endeavor, Shear discloses methods and systems for secure and reliable identity-based computing comprising starting to drive an emitter and a camera, (step 1 – step 3 fig 4) and a three- dimensional face authentication process based on the infrared image captured by the infrared camera, (col. 36 line 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wills by incorporating the teachings of Shear for the common purpose of accurately identifying a user based on biometric data.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wills in view of Shear in view of Zhao (Pub 20170154205).
Regarding claim 2, Wills discloses an infrared ray emitter and an infrared camera, see 
claim 1; Shear discloses 3D authentication, see also claim 1. However, stopping driving the ray camera and the camera is not explicitly disclosed. 
In a similar field of endeavor, Zhao discloses method and apparatus for closing a terminal comprising wherein the controller stops driving the ray emitter and the camera when the three-dimensional face authentication is not successful even after a predetermined time elapses since the infrared ray emitter and the infrared camera are driven, Lee electronic device and method for iris authentication thereof, (Para. [0043] unsuccessful i.e. no presence, then close after timer reaches preset time). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wills by incorporating the teachings of Zhao for the common purpose of conserving device power consumption. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wills in view of Shear in view of Zhao in view of Taniguchi (Pub 20060115120).

Regarding claim 3, Wills discloses an infrared ray emitter and an infrared camera while 
Shear discloses 3D authentication, see claim 1. However, stopping driving the ray camera and the camera based on temperature is not explicitly disclosed. 
	In a similar field of endeavor, Taniguchi discloses vehicle surrounding monitoring appratus wherein the controller stops driving the infrared ray emitter and the infrared camera when a temperature of a predetermined part of a device is equal to a predetermined temperature or higher, (S03-s06). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wills by incorporating the teachings of Taniguchi for the common purpose of allowing proper control and optimum operation of the image pickup device when it reaches a certain temperature. 


Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wills in view of Shear in view of Matsuoka (U.S. 8261090).

Regarding claim 4, Wills discloses a status signal outputter, see claim 1. However, 
periodically capturing a visible light and a predetermined change are not disclosed. 
In a similar field of endeavor, Matsuoka discloses login to a computing device based on 
facial recognition comprising wherein the status signal outputter is a visible light camera that periodically captures a visible light image, and the predetermined change is that content of the visible light image captured by the visible light camera changes by a predetermined extent with respect to content of a previous captured visible light image, (col. 4 lines 42-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wills by incorporating the teachings of Matsuoka for the common purpose of determining whether to perform authentication. 

Regarding claim 5, Wills discloses a status signal outputter, see claim 1. However, a 
predetermined change is not disclosed. 
In a similar field of endeavor, Matsuoka discloses wherein the status signal 
outputter is a visible light camera that captures a visible light image, the controller performs face detection process on the visible light image captured by the visible light camera, and the predetermined change is that a face is detected in the face detection process, (col. 4 lines 42-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wills by incorporating the teachings of Matsuoka for the common purpose of determining whether to perform authentication. 

Regarding claim 6, Wills discloses a status signal outputter, see claim 1. 
However, a proximity sensor is not disclosed. 
In a similar field of endeavor, Matsuoka discloses wherein the status signal outputter is a proximity sensor that detects that an object approaches within a predetermined range, and the predetermined change is that the proximity sensor detects that the object approaches within the predetermined range, (117 fig 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wills by incorporating the teachings of Matsuoka for the common purpose of determining whether to perform authentication. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wills in view of Shear in view of Braun (U.S. 7530113).
Regarding claim 7, Wills discloses a status signal outputter, see claim 1. However, an 
input device that accepts a user’s operation as a status outputter is not disclosed. 
In a similar field of endeavor, Braun discloses security system method for industrial 
automation system comprising wherein the status signal outputter is an input device that accepts a user's input operation, and the predetermined change is that the input operation is performed on the input device, (s36 fig 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wills by incorporating the teachings of Braun for the common purpose of providing accessing or authentication means before a user is granted authorization to access a device. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI
Examiner
Art Unit 2422



                                                                                                                                                                                               /PAULOS M NATNAEL/Primary Examiner, Art Unit 2422